 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 10th day of
November, 2010, by and between Chemtura Corporation, a Delaware corporation (the
“Company”), and Chet H. Cross, an individual (the “Executive”).
 
WHEREAS, the Executive is currently employed as the Executive Vice President,
Group President Engineered and Performance Industrial Products; and
 
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
1.           Employment Agreement. Effective on the date of the Company’s
emergence from Chapter 11 bankruptcy proceedings (the “Effective Date”), on the
terms and conditions set forth in this Agreement, the Company agrees to continue
to employ the Executive and the Executive agrees to continue to be employed by
the Company for the Employment Period set forth in Section 2 and in the
positions and with the duties set forth in Section 3. Terms used herein with
initial capitalization not otherwise defined are defined in Section 26.
 
2.           Term. The initial term of employment under this Agreement shall
commence on the Effective Date and continue until December 31, 2014 (the
“Initial Term”). The term of employment shall be automatically extended for an
additional consecutive twelve (12)-month period (the “Extended Term”) on January
1, 2015 and each subsequent January 1, unless and until the Company or the
Executive provides written notice to the other party in accordance with Section
13 hereof not less than sixty (60) days before such anniversary date that such
party is electing not to extend the term of employment under this Agreement
(“Non-Renewal”), in which case the term of employment hereunder shall end as of
the end of such Initial Term or Extended Term, as the case may be, unless sooner
terminated as hereinafter set forth. The period of time between the Effective
Date and the termination of the Executive’s employment hereunder shall be
referred to as the “Employment Period.”
 
3.           Position and Duties. During the Employment Period, the Executive
shall serve as the Executive Vice President, Group President Engineered and
Performance Industrial Products of the Company. In such capacity, the Executive
shall have the duties, responsibilities and authorities customarily associated
with the position of Executive Vice President, Group President Engineered and
Performance Industrial Products in a company the size and nature of the Company.
The Executive shall devote the Executive’s reasonable best efforts and full
business time to the performance of the Executive’s duties hereunder and the
advancement of the business and affairs of the Company and shall be subject to,
and shall comply in all material respects with, the policies of the Company and
the Company Affiliates applicable to the Executive; provided that the Executive
shall be entitled (i) to serve as a member of the board of directors of a
reasonable number of other companies, (ii) to serve on civic, charitable,
educational, religious, public interest or public service boards, and (iii) to
manage the Executive’s personal and family investments, in each case, to the
extent such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities hereunder.
 
C. H. Cross – Employment Agreement
 
 

--------------------------------------------------------------------------------

 
 
4.           Place of Performance.   During the Employment Period, the Executive
shall be based primarily in Philadelphia, Pennsylvania.
 
5.           Compensation and Benefits; Equity Awards.
 
(a)          Base Salary. During the Employment Period, the Company shall pay to
the Executive a base salary (the “Base Salary”) at the rate of no less than
$380,000 per calendar year, less applicable deductions. The Base Salary shall be
reviewed for increase by the Company’s board of directors (the “Board”) no less
frequently than annually and shall be increased in the discretion of the Board
and any such adjusted Base Salary shall constitute the “Base Salary” for
purposes of this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Company’s regular payroll procedures.
 
(b)          Annual Bonus.
 
(i)           Regular Annual Bonus. For the 2010 fiscal year, the Executive
shall be eligible for a cash performance bonus (the “2010 Bonus”) under the
Company’s 2010 Management Incentive Plan, subject to achievement of the
specified performance targets, with such bonus payable in 2011 within fifteen
(15) days following the Company’s filing of its Form 10-K for the 2010 fiscal
year. Thereafter, during the Employment Period, the Executive shall be paid an
annual cash performance bonus (an “Annual Bonus”) in respect of each fiscal year
that ends during the Employment Term, to the extent earned based on performance
against objective performance criteria. The performance criteria, which may
include individual performance goals to be assessed by the Company’s Chief
Executive Officer in consultation with the Board, for any particular calendar
year shall be determined in good faith by the Board, after consultation with the
Company’s Chief Executive Officer, no later than sixty (60) days after the
commencement of the relevant bonus period. Executive’s annual bonus opportunity
for a calendar year shall equal 70% of the Executive’s Base Salary at the
commencement of the year (and not on the Executive’s annualized year-end Base
Salary) (the “Target Bonus”) for that year if target levels of performance for
that year are achieved, with greater or lesser amounts (including zero) paid for
performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Board for that year when it
established the targets and performance criteria for that year). The Executive’s
Annual Bonus for a bonus period shall be determined by the Board after the end
of the applicable bonus period and shall be paid to the Executive when annual
bonuses for that year are paid to other senior executives of the Company
generally, but in no event later than March 15 of the year following the year to
which such Annual Bonus relates. In carrying out its functions under this
Section 5(b)(i), the Board shall at all times act reasonably and in good faith.
 
(ii)          2009 Emergence Incentive Plan Award. Within ten (10) days
following the Effective Date, the Executive shall be granted a combination of
non-qualified stock options and either restricted stock or restricted stock
units in settlement of the Executive’s participation in the Company’s Emergence
Incentive Plan (the “EIP”) for the 2009 fiscal year with an aggregate value
equal to no less than $200,000. The terms and conditions applicable to such
equity awards shall be no less favorable to the Executive than as set forth on
Exhibit A attached hereto.
 
C. H. Cross – Employment Agreement
 
2

--------------------------------------------------------------------------------

 
 
(iii)         2010 Emergence Incentive Plan Award. For the 2010 fiscal year, the
Executive shall be eligible to receive a grant of a combination of non-qualified
stock options and either restricted stock or restricted stock units in
settlement of the Executive’s participation in the EIP for the 2010 fiscal year
upon the attainment of one or more of the pre-established performance goals
under the EIP for fiscal year 2010, with such grant, if any, to be made no later
than March 15, 2011. The terms and conditions applicable to such equity awards
shall be no less favorable to the Executive than as set forth on Exhibit A
attached hereto.
 
(iv)        2011 Emergence Awards. For the 2011 fiscal year, the Executive shall
participate in the Company’s 2010 Emergence Award Plan (the “Emergence Plan”),
which shall provide that in the event the Company achieves the performance
targets stated in the Emergence Plan for the 2011 fiscal year, the Executive
shall be entitled to receive fully vested shares of the Company’s common stock
in settlement of the Executive’s participation in the Emergence Plan, to be paid
no later than March 15, 2012.
 
(v)          Equity Awards. In addition to any award provided to the Executive
under the EIP or Emergence Plan, commencing in 2011 and each year thereafter
during the Employment Period, the Executive shall be entitled to receive
annually, a grant of an equity-based award under the Company’s 2010 Long-Term
Incentive Plan within thirty (30) days following the Company’s filing of its
Form 10-K for each such year with a grant date fair market value equal to no
less than the grant date fair market value of the EIP award provided to the
Executive for the 2010 fiscal year.
 
(c)           Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to paid vacation in accordance with the applicable policies of
the Company, which shall be accrued and used in accordance with such policies.
During the Employment Period, the Executive shall be eligible to participate in
such medical, dental and life insurance, retirement and other plans as the
Company may have or establish from time to time on terms and conditions
applicable to other senior executives of the Company generally. The foregoing,
however, shall not be construed to require the Company to establish any such
plans or to prevent the modification or termination of such plans once
established.
 
6.           Expenses. The Company shall reimburse the Executive promptly for
all expenses reasonably incurred by the Executive in the performance of his
duties in accordance with policies which may be adopted from time to time by the
Company following presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.
 
7.           Confidentiality, Non-Disclosure and Non-Competition Agreement. As a
condition to the Company’s entering into this Agreement, Executive shall execute
an Employee Confidentiality and Intellectual Property Agreement substantially in
the form attached hereto as Exhibit B (the “Confidentiality Agreement”) and an
Employee Non-Competition Agreement substantially in the form attached hereto as
Exhibit C (the “ Non-Competition Agreement”).
 
C. H. Cross – Employment Agreement
 
3

--------------------------------------------------------------------------------

 
 
8.           Termination of Employment.
 
(a)          Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:
 
(i)           Death.   The Executive’s employment hereunder shall terminate upon
the Executive’s death;

 
(ii)         By the Company. The Company may terminate the Executive’s
employment:
 
(A)          Disability. For Disability; or
 
(B)           Cause. For Cause or without Cause.
 
(iii)         By the Executive. The Executive may terminate his employment for
any reason or for no reason.
 
(b)           Non-Renewal. The Executive may terminate his employment within
thirty (30) days after the end of the Employment Period if the Employment Period
ends as a result of the Company giving a notice of Non-Renewal in accordance
with Section 2.
 
(c)           Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination.
 
(d)           Effect of Termination. Upon any termination of the Executive’s
employment with the Company, and its subsidiaries, the Executive shall resign
from, and shall be considered to have simultaneously resigned from, all
positions with the Company and all of its subsidiaries.

 
9.           Compensation Upon Termination.
 
(a)           Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Company or the Executive’s legal representatives. Upon the Executive’s
death, the Company shall pay or provide to the Executive’s representative or
estate all Accrued Benefits, if any, to which the Executive is entitled. Except
as set forth herein, the Company shall have no further obligation to the
Executive (or the Executive’s legal representatives or estate) under this
Agreement.
 
C. H. Cross – Employment Agreement
 
4

--------------------------------------------------------------------------------

 
 
(b)           Disability. If the Company terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), the Company shall pay to the Executive all Accrued
Benefits, if any, to which the Executive is entitled. Except as set forth
herein, the Company shall have no further obligations to the Executive (or the
Executive’s legal representatives) under this Agreement.
 
(c)           Termination by the Company for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Company terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Company shall pay
to the Executive all Accrued Benefits, if any, to which the Executive is
entitled. Except as set forth herein, the Company shall have no further
obligations to the Executive under this Agreement.
 
(d)           Termination due to Non-Renewal. If this Agreement is terminated
pursuant to a notice of Non-Renewal in accordance with Section 2, upon the
expiration of this Agreement the Executive shall become a participant in the
Executive and Key Employee Severance Plan or its successor plan or plans.
 
(e)           Termination by the Company without Cause or by the Executive with
Good Reason. Subject to Section 9(f) and Section 9(g), if the Company terminates
the Executive’s employment during the Employment Period other than for Cause or
Disability or if the Executive terminates his employment hereunder with Good
Reason, (i) the Company shall pay or provide the Executive (or the Executive’s
estate, if the Executive dies after such termination and execution of the
release but before receiving such amount) (A) all Accrued Benefits, if any, to
which the Executive is entitled; (B) a lump sum payment of an amount equal to a
pro rata portion (based upon the number of days the Executive was employed
during the calendar year in which the Date of Termination occurs) of the Annual
Bonus or the 2010 Bonus, as applicable, that would have been paid to the
Executive if he had remained employed with the Company based on actual
performance, such payment to be made at the time bonus payments are made to
other executives of the Company but in any event by no later than March 15 of
the calendar year following the year that includes the Executive’s Date of
Termination; (C) an amount equal to the product of (x) 1.0 and (y) the sum of
the Executive’s (I) Base Salary, (II) Target Bonus, and (III) annual perquisite
allowance, payable in accordance with the Company’s payroll policies in effect
on the Date of Termination for the Twelve month period commencing upon the
Executive’s Date of Termination; (D) outplacement services at a level
commensurate with the Executive’s position in accordance with the Company’s
practices as in effect from time to time; (ii) notwithstanding anything set
forth in any plan document or award agreement to the contrary, all vested
outstanding equity awards shall remain outstanding and exercisable, if
applicable, through their stated expiration dates, and (iii) the Executive and
his covered dependents shall be entitled to continued participation on the same
terms and conditions as applicable immediately prior to the Executive’s Date of
Termination for the one year period following the Date of Termination in such
medical, dental, and hospitalization insurance coverage in which the Executive
and his eligible dependents were participating immediately prior to the Date of
Termination.
 
C. H. Cross – Employment Agreement
 
5

--------------------------------------------------------------------------------

 
 
(f)           Change in Control. This Section 9(f) shall apply if there is (i) a
termination of the Executive’s employment by the Employer other than for Cause
or Disability pursuant to Section 8(a) or by the Executive for Good Reason in,
each case, during the two-year period after a Change in Control; or (ii) a
termination of the Executive’s employment by the Company prior to a Change in
Control, if the termination was at the request of a third party or otherwise
arose in anticipation of a Change in Control. If any such termination occurs,
the Executive (or the Executive’s estate, if the Executive dies after such
termination and execution of the release but before receiving such amount) shall
receive the benefits set forth in Section 9(e), except that (1) in lieu of the
continued payment of Base Salary under Section 9(e)(i)(C), the Executive shall
receive an amount equal to the product of (x) 2.0 and (y) the sum of the
Executive’s (I) Base Salary, (II) Target Bonus, and (III) annual perquisite
allowance, payable in a lump sum promptly after the date of which the release
referred to in Section 9(g) becomes irrevocable and (2) in addition to the
extension of the expiration terms of outstanding equity awards under Section
9(e)(ii), the Executive shall be entitled to accelerated vesting of all
outstanding equity awards.
 
(g)           Liquidated Damages. The parties acknowledge and agree that the
damages that will result to the Executive for termination by the Company of the
Executive’s employment without Cause or by the Executive for Good Reason shall
be extremely difficult or impossible to establish or prove, and agree that the
amounts payable to the Executive under Section 9(e) or Section 9(f) (the
“Severance Payments”) shall constitute liquidated damages for any such
termination. The Executive agrees that, except for such other payments and
benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any other applicable benefit plan or compensation
arrangement (including equity-related awards), such liquidated damages shall be
in lieu of all other claims that the Executive may make by reason of any such
termination of his employment. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Executive delivers to the Company and does
not revoke a general release of claims in favor of the Company in substantially
the form attached on Exhibit D hereto. Such release must be executed and
delivered (and no longer subject to revocation, if applicable) within sixty (60)
days following the Executive’s Date of Termination. The Company shall deliver to
the Executive the appropriate form of release of claims for the Executive to
execute within five (5) business days of the Date of Termination.
 
(h)           Certain Payment Delays. Notwithstanding anything to the contrary
set forth herein, to the extent that the payment of any amount described in
Section 9(e) or Section 9(f) constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A (as defined in Section 25 hereof), any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.
 
(i)           No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company or the Company Affiliates may have
against the Executive for any reason.
 
C. H. Cross – Employment Agreement
 
6

--------------------------------------------------------------------------------

 
 
10.         Certain Additional Payments by the Company.
 
(a)           If it shall be determined that any benefit provided to the
Executive or payment or distribution by or for the account of the Company to or
for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code, or any interest or penalties are incurred by the Executive
with respect to such excise tax resulting from any action or inaction by the
Company (such excise tax, together with any such interest and penalties,
collectively, the “Excise Tax”), then the Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of the Excise Tax and all other income, employment,
excise and other taxes that are imposed on the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the sum of (A) the Excise Tax
imposed upon the Payments and (B) the product of any deductions disallowed
because of the inclusion of the Gross-up Payment in the Executive’s adjusted
gross income and the applicable marginal rate of federal income taxation for the
calendar year in which the Executive’s Gross-Up Payment is to be made.
Notwithstanding the foregoing provisions of this Section 10(a), if it shall be
determined that the Executive would be entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments does not exceed an amount equal to
three hundred and ten percent (310%) of the Executive’s Base Amount, then no
Gross-Up Payment shall be made to the Executive and the amounts payable under
this Agreement shall be reduced so that the Parachute Value of all Payments, in
the aggregate, equals the Safe Harbor Amount; provided that such reduction shall
only be made if such reduction results in a more favorable after-tax position
for the Executive. The payment reduction contemplated by the preceding sentence,
if any, shall be implemented by determining the Parachute Payment Ratio for each
“parachute payment” and then reducing the parachute payments in order beginning
with the parachute payment with the highest Parachute Payment Ratio. For
parachute payments with the same Parachute Payment Ratio, such parachute
payments shall be reduced based on the time of payment of such parachute
payments, with amounts having later payment dates being reduced first. For
parachute payments with the same Parachute Payment Ratio and the same time of
payment, such parachute payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing parachute payments with a lower Parachute Payment
Ratio.
 
(b)           Subject to the provisions of Section 10(c), all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by the Company prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
change in the ownership or effective control (as defined for purposes of Section
280G of the Code) of the Company, the Executive shall appoint another nationally
recognized accounting firm which is reasonably acceptable to the Company to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 10, shall be paid by the Company to the
Executive within five (5) days of the receipt of the Accounting Firm’s
determination but in any event by the end of the year following the year in
which the applicable tax is remitted. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
additional Gross-Up Payments shall be required to be made to compensate the
Executive for amounts of Excise Tax later determined to be due, consistent with
the calculations required to be made hereunder (an “Underpayment”). If the
Company exhausts its remedies pursuant to Section 10(c) and the Executive is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
 
C. H. Cross – Employment Agreement
 
7

--------------------------------------------------------------------------------

 
 
(c)           The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that they desire to contest such claim,
the Executive shall:
 
(i)           give the Company any information reasonably requested by the
Company relating to such claim;
 
(ii)          take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
 
(iii)         cooperate with the Company in good faith to effectively contest
such claim; and
 
(iv)         permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties incurred in
connection with such contest) and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.
 
C. H. Cross – Employment Agreement
 
8

--------------------------------------------------------------------------------

 
 
(d)           The following terms shall have the following meanings for purposes
of this Section 10.
 
(i)           “Base Amount” means “base amount,” within the meaning of Section
280G(b)(3) of the Code.
 
(ii)          “Parachute Payment Ratio” shall mean a fraction the numerator of
which is the value of the applicable parachute payment for purposes of Section
280G of the Code and the denominator of which is the intrinsic value of such
parachute payment.
 
(iii)         “Parachute Value” of a Payment shall mean the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.
 
(iv)         “Safe Harbor Amount” means 2.99 times the Executive’s Base Amount.
 
11.           Indemnification. During the Employment Period and thereafter, the
Company agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with a Company
Affiliate or other entity at the request of the Company, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Employment Period and thereafter, the Company also shall provide the
Executive with coverage under its current directors’ and officers’ liability
policy to the same extent that it provides such coverage to its other executive
officers. If the Executive has any knowledge of any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative, as
to which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Company and the Executive in
connection with the defense of a proceeding, the Executive shall so notify the
Company and shall be entitled to separate representation at the Company’s
expense by counsel selected by the Executive (provided that the Company may
reasonably object to the selection of counsel within ten (10) business days
after notification thereof) which counsel shall cooperate, and coordinate the
defense, with the Company’s counsel and minimize the expense of such separate
representation to the extent consistent with the Executive’s separate defense.
This Section 11 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.

 
C. H. Cross – Employment Agreement
 
9

--------------------------------------------------------------------------------

 
 
12.         Attorney’s Fees.
 
(a)           Negotiation. Upon presentation of an invoice therefor, the Company
shall pay or reimburse the Executive’s reasonable counsel fees incurred in
connection with the negotiation and documentation of this Agreement and the
other documents ancillary thereto.
 
(b)           Disputes. The Company shall advance the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in resolving any controversy, dispute or claim arising out
of or relating to this Agreement, any other agreement or arrangement between the
Executive and the Company, the Executive’s employment with the Company, or the
termination thereof; provided that the Executive shall reimburse the Company any
advances on a net after-tax basis to cover expenses incurred by the Executive
for claims brought by the Executive that are judicially determined to be
frivolous or advanced in bad faith.
 
13.         Notices. All notices, demands, requests, or other communications
which may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
 
(i)           If to the Company:


Chemtura Corporation
199 Benson Road
Middlebury, CT 06749
Attention: General Counsel
 
(ii)          If to the Executive:
 
Chet H. Cross
126 Hadley’s Mill Run
Kennett Square, PA 19348
 
Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
 
14.           Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement, including, without limitation, Section 7,
shall not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.
 
C. H. Cross – Employment Agreement
 
10

--------------------------------------------------------------------------------

 
 
15.         Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 20,
21, 22, 24 and 25 hereof and this Section 15 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.
 
16.         Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
 
17.         Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
 
18.         Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
 
19.         Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
 
20.         Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
 
21.         Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any proceeding relating to
this Agreement or the Executive’s employment by the Company or any Company
Affiliate, or for the recognition and enforcement of any judgment in respect
thereof (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Executive’s employment by the Company or any
Company Affiliate, or the Executive’s or the Company’s performance under, or the
enforcement of, this Agreement.
 
C. H. Cross – Employment Agreement
 
11

--------------------------------------------------------------------------------

 
 
22.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein and
supersedes and replaces all other agreements related to the subject matter
hereof.
 
23.         Counterparts. This Agreement may be executed in two counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.
 
24.         Withholding. The Company may withhold from any benefit payment under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.
 
25.         Section 409A.
 
(a)           The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the Company
(with specificity as to the reason therefor) that the Executive believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to attempt to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.
 
(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 25(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
C. H. Cross – Employment Agreement
 
12

--------------------------------------------------------------------------------

 
 
(c)           To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 
(d)           For purposes of Code Section 409A, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
(e)           Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 
26.         Definitions.
 
(a)           “Accrued Benefits” means (i) any unpaid Base Salary through the
Date of Termination; (ii) any earned but unpaid Annual Bonus; (iii) any accrued
and unpaid vacation and/or sick days; (iv) any amounts or benefits owing to the
Executive or to the Executive’s beneficiaries under the then applicable benefit
plans of the Company (excluding any severance plan, program, agreement or
arrangement); and (v) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Date of Termination and
which are reimbursable in accordance with Section 6. Amounts payable under (A)
clauses (i), (ii) and (iii) shall be paid promptly after the Date of
Termination, (B) clause (iv) shall be paid in accordance with the terms and
conditions of the applicable plan, program or arrangement and (C) clause (v)
shall be paid in accordance with the terms of the applicable expense
reimbursement policy.
 
C. H. Cross – Employment Agreement
 
13

--------------------------------------------------------------------------------

 
 
(b)           “Cause” means (i) the Executive’s conviction of, or plea of nolo
contendere to, a felony (other than in connection with a traffic violation);
(ii) the Executive’s continued failure to substantially perform the Executive’s
material duties hereunder after receipt of written notice from the Company that
specifically identifies the manner in which the Executive has substantially
failed to perform the Executive’s material duties and specifies the manner in
which the Executive may substantially perform his material duties in the future;
(iii) an act of fraud or gross or willful material misconduct; or (iv) a willful
and material breach of the Confidentiality Agreement or the Non-Competition
Agreement. For purposes of this provision, no act or failure to act, on the part
of the Executive, shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.
Anything herein to the contrary notwithstanding, the Executive shall not be
terminated for “Cause” hereunder unless (A) written notice stating the basis for
the termination is provided to the Executive and (B) as to clauses (ii), (iii)
or (iv) of this paragraph, he is given fifteen (15) days to cure the neglect or
conduct that is the basis of such claim, to the extent curable.
 
(c)           “Change in Control” means the occurrence of any one or more of the
following events, to the extent such event also constitutes a “change in control
event” within the meaning of Section 409A of the Code:
 
(i)           any “person” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
the Company, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of common stock of the Company or any person who
owns five percent (5%) or more of the common stock of the Company on the date of
the Company’s emergence from Chapter 11 bankruptcy proceedings (a “ Five Percent
Owner”)), becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;
 
(ii)          any “person” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of common stock of the Company or a Five
Percent Owner), becoming the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) in one or a series of related transactions during any twelve
(12)-month period, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities;
 
(iii)         during any one-year period, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii), (iv) or (v) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-l 1 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
 
C. H. Cross – Employment Agreement
 
14

--------------------------------------------------------------------------------

 
 
(iv)         a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other company, other than a merger or
consolidation which would result in either (A) a Five Percent Owner beneficially
owning more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or the surviving entity (or the ultimate parent
company of the Company of the surviving entity) or (B) the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation (or the ultimate parent company
of the Company or such surviving entity); provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in subparagraphs (ii) and (iii)) acquires more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change in Control; or
 
(v)          the consummation of a sale or disposition of all or substantially
all the assets of the Company, in one or a series of related transactions during
any twelve (12)- month period, other than the sale or disposition of all or
substantially all of the assets of the Company to a Five Percent Owner or a
person or persons who beneficially own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the Company at the time of the sale.
 
(d)           “Company Affiliate” means any entity controlled by, in control of,
or under common control with, the Company.
 
(e)           “Date of Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Employment Period
by the Company pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination; provided
that if the Executive is voluntarily terminating the Executive’s employment
without Good Reason, such date shall not be less than fifteen (15) business days
after the Notice of Termination; (iv) if the Executive’s employment is
terminated during the Employment Period other than pursuant to Section 8(a), the
date on which Notice of Termination is given; or (v) if the Executive’s
employment is terminated pursuant to Section 8(b), the last day of the
Employment Period.
 
(f)           “Disability” means the inability of the Executive to perform the
Executive’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity, which is expected to exceed one hundred eighty (180)
days (including weekends and holidays) in any three hundred sixty-five (365)-day
period, as determined by the Executive’s treating physician in his or her
reasonable discretion.
 
C. H. Cross – Employment Agreement
 
15

--------------------------------------------------------------------------------

 
 
(g)           “Good Reason” means (i) any material diminution or adverse change
in the Executive’s titles, duties or authorities; (ii) a reduction in the
Executive’s total compensation, including a reduction in the Executive’s Base
Salary, Target Bonus or annual minimum equity award value; (iii) a material
adverse change in the Executive’s reporting responsibilities; (iv) the
assignment of duties substantially inconsistent with the Executive’s position or
status with the Company; (v) a relocation of the Executive’s primary place of
employment to a location more than twenty five (25) miles further from the
Executive’s primary residence than the current location of the Company’s
offices; (vi) any other material breach of the Agreement or any other agreement
by the Company or the Company Affiliates; (vii) the failure of the Company to
obtain the assumption in writing of its obligations under the Agreement by any
successor to all or substantially all of the assets of the Company after a
merger, consolidation, sale or similar transaction in which such Agreement is
not assumed by operation of law; or (viii) any material diminution in the
aggregate value of employee benefits provided to the Executive on the Effective
Date under any “employee benefit plan” (as defined in Section 3(3) of ERISA),
other than pursuant to across-the-board reductions to employee benefits
applicable to all senior executives. In order to invoke a termination for Good
Reason, (A) the Executive must provide written notice within ninety (90) days of
the occurrence of any event of “Good Reason,” (B) the Company must fail to cure
such event within fifteen (15) days of the giving of such notice and (C) the
Executive must terminate employment within thirty (30) days following the
expiration of the Company’s cure period.
 
[Remainder of Page Intentionally Left Blank]
 
C. H. Cross – Employment Agreement
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.



 
CHEMTURA CORPORATION
       
By:
/s/ C. A. Rogerson
   
Name: C. A. Rogerson
   
Title:   PRES. & CEO
       
EXECUTIVE
       
/s/ Chet H. Cross
 
Chet H. Cross

 
C. H. Cross – Employment Agreement
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EIP EQUITY TERM SHEET
 
I.            Awards. The Executive’s participation in the EIP for the 2009 and
2010 fiscal years, respectively, shall be settled in accordance with the terms
of the Company’s EIP Settlement Plan.
 
II.           General Vesting. Subject to the accelerated vesting provisions
described below, (a) the EIP equity awards granted for the 2009 fiscal year will
vest in equal one-third (1/3) installments on each of (i) the date of grant,
(ii) March 31, 2011 and (iii) March 31, 2012, respectively, and (b) the EIP
equity awards granted for the 2010 fiscal year will vest in equal one-third
(1/3) installments on each of (i) the date of grant, (ii) March 31, 2012 and
(iii) March 31, 2013, respectively.
 
III.          Accelerated Vesting of EIP Grants. Vesting of the equity grants
made with respect to the EIP for the 2009 and 2010 fiscal years, respectively,
will accelerate in full upon a termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, in each case, within
the two year period following a Change in Control.
 
IV.          Post-Termination Exercise Periods.
 
(a)          Termination for Death, Disability, by the Company without Cause or
by the Executive with or without Good Reason. If the Executive’s employment is
terminated due to death, Disability, by the Company without Cause or by the
Executive with or without Good Reason, stock options will be exercisable for the
180 day period following the date of termination.
 
(b)         Termination for Cause. If the Executive is terminated for Cause all
stock options will terminate and expire.
 
C. H. Cross – Employment Agreement
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
See attached EMPLOYEE CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT
 
C. H. Cross – Employment Agreement
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
See attached EMPLOYEE NON-COMPETITION AGREEMENT
 
C. H. Cross – Employment Agreement
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
GENERAL RELEASE

 
I,                                                    , in consideration of and
subject to the performance by Chemtura Corporation (together with its
subsidiaries, the “Company”), of its obligations under Section 9 of the
Employment Agreement, dated as of                                     ,      
 (the “Agreement”), do hereby release and forever discharge as of the date
hereof the Company and its respective affiliates and subsidiaries and all
present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”). The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.
 
1.           I understand that any payments or benefits paid or granted to me
under Section 9 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 9 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.
 
2.           Except as provided in paragraph 4 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company and/or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, ever had, now have, or hereafter may have, by reason of any matter,
cause, or thing whatsoever, from the beginning of my initial dealings with the
Company to the date of this General Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this General Release constitutes a general release
of all claims and that no reference herein to a specific form of claim, statute
or type of relief is intended to limit the scope of this General Release.
 
 
21

--------------------------------------------------------------------------------

 
 
3.           I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.
 
4.           I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
 
5.           I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
and any form of injunctive relief. Notwithstanding the foregoing, I acknowledge
that I am not waiving and am not being required to waive any right that cannot
be waived under law, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; provided, however,
that I disclaim and waive any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation or
proceeding.
 
6.           In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event that I should bring a Claim seeking damages against the
Company, or in the event that I should seek to recover against the Company in
any Claim brought by a governmental agency on my behalf, this General Release
shall serve as a complete defense to such Claims to the maximum extent permitted
by law. I further agree that I am not aware of any pending claim, or of any
facts that could give rise to a claim, of the type described in paragraph 2 as
of the execution of this General Release.
 
 
22

--------------------------------------------------------------------------------

 
 
7.           I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
 
8.           I agree that I will forfeit all amounts payable by the Company
pursuant to the Agreement if I challenge the validity of this General Release. I
also agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees,
and return all payments received by me pursuant to the Agreement on or after the
termination of my employment.
 
9.           I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone.
 
10.         Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission (SEC), the Financial Industry Regulatory Authority
(FINRA), or any other self-regulatory organization or governmental entity.
 
11.         I hereby acknowledge that Sections 7, 9, 10, 11, 12, 13, 14, 15, 16,
17, 18, 20, 21, 22, 24 and 25 of the Agreement shall survive my execution of
this General Release.
 
12.         I represent that I am not aware of any Claim by me, and I
acknowledge that I may hereafter discover Claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.
 
13.         Notwithstanding anything in this General Release to the contrary,
this General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof.
 
14.         Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.
 
 
23

--------------------------------------------------------------------------------

 
 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
 
(i)
I HAVE READ IT CAREFULLY;

 
 
(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
 
(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
 
(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
 
(v)
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 
 
(vi)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
 
(vii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
 
(viii)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 
SIGNED:
   
DATE:
 


 
 
24

--------------------------------------------------------------------------------

 